UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2011(Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 100.0% Alabama 5.6% Birmingham, AL, State Special Care Facilities Financing Authority, Revenue, Series A-1, 5.0%, 6/1/2012 Mobile, AL, Industrial Development Board, Dock & Wharf Revenue, Holnam, Inc. Project, Series A, 144A, 0.3% *, 6/1/2032, LOC: Bayerische Landesbank Pell City, AL, Special Care Facilities Financing Authority Revenue, Noland Health Services, Series A, 0.16% *, 12/1/2039, LOC: U.S. Bank NA Arizona 1.5% Arizona, Salt River Pima Maricopa Indian Community, 0.26% *, 10/1/2025, LOC: Bank of America NA California 6.9% BlackRock MuniYield California Fund, Inc., 144A, AMT, 0.28% *, 6/1/2041, LIQ: Citibank NA BlackRock MuniYield California Quality Fund, Inc., Series W-7-1665, 144A, AMT, 0.28% *, 5/1/2041, LIQ: Citibank NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series 2680, 144A, 0.26% *, 5/15/2018, LOC: JP Morgan Chase Bank Napa, CA, Sanitation District, Certificates of Participation, 2001 Refunding Project, Series A, 0.14% *, 8/1/2028, LOC: Wells Fargo Bank NA Colorado 11.6% Colorado, Goldsmith Metropolitan District, 0.85% *, 12/1/2034, LOC: Compass Bank Colorado, Lowry Economic Redevelopment Authority Revenue, Series A, 0.7% *, 12/1/2020, LOC: Compass Bank Colorado, Postsecondary Educational Facilities Authority Revenue, Mullen High School Project, 0.3% *, 8/1/2017, LOC: Wells Fargo Bank NA Colorado, State Educational & Cultural Facilities Authority, Educational Facility, Trinity School Project, 0.15% *, 9/1/2026, LOC: Branch Banking & Trust Colorado Springs, CO, Utilities Revenue, Series B, 0.19% *, 11/1/2026, SPA: Barclays Bank PLC Connecticut 0.5% University of Connecticut, Series A, 5.0%, 1/15/2012, INS: NATL District of Columbia 1.6% District of Columbia, Family & Child Services Revenue, 0.36% *, 7/1/2041, LOC: Bank of America NA Florida 3.6% Hillsborough County, FL, Series A, TECP, 0.21%, 11/3/2011, LOC: State Street Bank & Trust Co. Hillsborough County, FL, School Board, Master Lease, Series C, 0.15% *, 7/1/2030, INS: NATL, LOC: Wells Fargo Bank NA Georgia 5.3% Appling County, GA, Development Authority, Georgia Power Co., Plant Hatch Project,0.25% *, 9/1/2041 Fulton County, GA, Tax Anticipation Notes, 1.5%, 12/30/2011 Georgia, Main Street Natural Gas, Inc., Gas Revenue, Series A, 0.16% *, 8/1/2040, SPA: Royal Bank of Canada Illinois 12.0% Chicago, IL, O’Hare International Airport, TECP, 0.22%, 10/5/2011 Illinois, Finance Authority Educational Facility Revenue, Erikson Institute Project, 0.46% *, 11/1/2037, LOC: LaSalle Bank NA Illinois, Finance Authority Revenue: "A", 144A, 0.15% *, 12/1/2042 TECP, 0.21%, 10/4/2011 Illinois, State Educational Facilities Authority, State Xavier University Project, Series A, 144A, 0.23% *, 10/1/2032, LOC: LaSalle Bank NA Illinois, State Toll Highway Authority Revenue, Series B, 0.33% *, 1/1/2016, INS: AGMC, SPA: Landesbank Hessen-Thuringen Kentucky 3.4% Mason County, KY, Pollution Control Revenue, East Kentucky Power Cooperative: Series B-1, 0.7% *, 10/15/2014, SPA: National Rural Utilities Cooperative Finance Corp. Series B-3, 0.7% *, 10/15/2014, SPA: National Rural Utilities Cooperative Finance Corp. Massachusetts 0.5% Massachusetts, State Bay Transportation Authority, General Transportation System, Series A, 5.5%, 3/1/2012, INS: NATL Michigan 5.7% Michigan, Higher Education Facilities Authority Revenue, Limited Obligation, Spring Arbor University, 0.17% *, 11/1/2030, LOC: Comerica Bank Michigan, Municipal Bond Authority Revenue, Clean Water, State Revolving Fund, 5.0%, 10/1/2011 Michigan, State Hospital Finance Authority Revenue, Ascension Health Credit, Series B-4, 3.75%, Mandatory Put 3/15/2012 @ 100, 11/15/2033 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series F-8, 0.25% **, 11/15/2049 New Mexico 1.4% University of New Mexico, Series R-11961, 144A, 0.16% *, 6/1/2014, INS: AMBAC, LIQ: Citibank NA New York 13.1% Albany, NY, Industrial Development Agency, College of Saint Rose, Series A, 0.24% *, 7/1/2037, LOC: Bank of America NA New York, Metropolitan Transportation Authority, TECP, 0.17%, 11/3/2011, LOC: Royal Bank of Canada New York City, NY, Municipal Water Finance Authority, TECP, 0.3%, 11/10/2011, LOC: Landesbank Hessen-Thuringen Girozentrale & Landesbank Baden-Wurttemberg New York, Triborough Bridge & Tunnel Authority Revenues, Series B-4, 0.3% *, 1/1/2032, SPA: Landesbank Baden-Wurttemberg North Hempstead, NY, Bond Anticipation Notes, 2.0%, 10/7/2011 North Carolina 5.7% North Carolina, Medical Care Commission, Health Care Facilities Revenue, Duke University Health Systems, Series B, 0.46%, Mandatory Put 12/1/2011@ 100, 6/1/2039 North Carolina, Medical Care Commission, Health Care Facilities Revenue, Lenoir Memorial Hospital Project, 144A, 0.15% *, 4/1/2036, LOC: Branch Banking & Trust Oregon 3.1% Oregon, State Health Housing Educational & Cultural Facilities Authority, Assumption Village Project, Series A, 0.17% *, 3/1/2033, LOC: Union Bank NA Salem, OR, Hospital Facility Authority Revenue, Capital Manor, Inc. Project, 0.21% *, 5/1/2034, LOC: Bank of America NA Pennsylvania 1.2% Westmoreland County, PA, Industrial Development Authority Revenue, Health Systems, Excela Health Project, Series B, 0.16% *, 7/1/2030, LOC: PNC Bank NA Tennessee 5.3% Blount County, TN, Public Building Authority, Local Government Public Improvement, City of Alcoa, Series E-5-B, 0.15% *, 6/1/2042, LOC: Branch Banking & Trust Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, Series A, 144A, 0.13% *, 7/1/2038, LOC: U.S. Bank NA Texas 4.0% Harris County, TX, General Obligation, TECP, 0.15%, 11/3/2011, LIQ: State Street Bank & Trust Co. Texas, University of Houston, Series A, 5.0%, 2/15/2012 Texas, A & M University Revenue, 144A, 0.16% *, 5/15/2018, LIQ: Citibank NA Utah 1.9% Utah, State General Obligation, Series A, Prerefunded 7/1/2012 @ 100, 5.25%, 7/1/2014 Virginia 0.9% Henrico County, VA, Economic Development Authority, Residential Care Facility Revenue, Westminster Canterbury, 0.18% *, 10/1/2037, LOC: Branch Banking & Trust Washington 3.8% King County, WA, Housing Authority Revenue, Summerfield Apartments Project, 0.22% *, 9/1/2035, LOC: U.S. Bank NA Snohomish County, WA, Limited Tax, Prerefunded 12/1/2011 @ 100, 5.375%, 12/1/2019, INS: NATL Washington, General Obligation, Series R-11924, 144A, 0.16% *, 1/1/2018, LIQ: Citibank NA Washington, State Health Care Facilities Authority, Fred Hutchinson Cancer Research Center, Series C, 0.16% *, 1/1/2041, LOC: Bank of America NA Wisconsin 1.4% City of Milwaukee, WI, TECP, 0.15%, 11/3/2011, LOC: State Street Bank & Trust Co. % of Net Assets Value ($) Total Investment Portfolio (Cost $139,164,560) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of September 30, 2011. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2011. † The cost for federal income tax purposes was $139,164,560. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(a) $
